Determination of the New York City Housing Authority, dated July 19, 1973, that petitioner is ineligible for continued occupancy in the Wald Houses, unanimously modified, on the law and in the exercise of discretion, without costs and without disbursements, to provide that petitioner shall have 90 days from the date of publication of this decision to remove the dog from the premises. If the authority *882in its sole discretion shall find that the dog has been so removed, the petitioner shall he restored to tenancy. Concur — Nunez, J. P., Kupferman, Lupiano and Steuer, JJ.